FILED
 1                         NOT FOR PUBLICATION
                                                                    NOV 07 2017
 2
                                                                SUSAN M. SPRAUL, CLERK
                                                                  U.S. BKCY. APP. PANEL
 3            UNITED STATES BANKRUPTCY APPELLATE PANEL            OF THE NINTH CIRCUIT
                        OF THE NINTH CIRCUIT
 4
 5   In re:                        )      BAP No.      AZ-17-1110-FSKu
                                   )
 6   ABIGAIL J. DUNCAN,            )      Bk. No.      2:15-bk-14927-PS
                                   )
 7                   Debtor.       )
     _____________________________ )
 8                                 )
     ABIGAIL J. DUNCAN,            )
 9                                 )
                     Appellant,    )
10                                 )
     v.                            )      MEMORANDUM*
11                                 )
     DALE D. ULRICH,               )
12                                 )
                     Appellee.     )
13   ______________________________)
14                  Argued and Submitted on October 26, 2017
                               at Phoenix, Arizona
15
                            Filed – November 7, 2017
16
                 Appeal from the United States Bankruptcy Court
17                         for the District of Arizona
18              Honorable Paul Sala, Bankruptcy Judge, Presiding
19
     Appearances:     David L. Brown of Brown and Associates, PLLC
20                    argued on behalf of appellant Abigail J. Duncan;
                      Terry A. Dake argued on behalf of appellee Dale D.
21                    Ulrich.
22
     Before: FARIS, SPRAKER, and KURTZ, Bankruptcy Judges.
23
24
25
26        *
            This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have, see Fed. R. App. P. 32.1, it has no precedential value, see
28   9th Cir. BAP Rule 8024-1.
 1                                INTRODUCTION
 2        Chapter 71 debtor Abigail J. Duncan appeals from the
 3   bankruptcy court’s order sustaining chapter 7 trustee Dale D.
 4   Ulrich’s (“Trustee”) objection to her homestead exemption.      The
 5   bankruptcy court found that, on the date of her bankruptcy
 6   petition, Ms. Duncan intended to abandon the property as her
 7   homestead.    The issue of Ms. Duncan’s intent is a question of
 8   fact.    We discern no clear error and AFFIRM.
 9                             FACTUAL BACKGROUND
10   A.   Prepetition events
11        Ms. Duncan and her then-husband resided in their home
12   located on Kingbird Drive in Gilbert, Arizona (the “Kingbird
13   Drive Property”) since 2006.    In 2010, Ms. Duncan divorced her
14   husband and acquired his interest in the Kingbird Drive Property.
15   Faced with the daunting prospect of making monthly mortgage
16   payments on her own, she obtained a modification of the existing
17   loan on the Kingbird Drive Property, which reduced the interest
18   rate on the loan to two percent per annum, with annual increases
19   to 5.25 percent in 2018.
20        At the end of 2013, realizing that she could no longer
21   afford to stay in the Kingbird Drive Property, Ms. Duncan decided
22   to move into a rental apartment on Market Street in Gilbert,
23   Arizona (the “Market Street Rental”).       She continuously resided
24   at the Market Street Rental from January 10, 2014.2
25
          1
26          Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
27
          2
              As of the evidentiary hearing, Ms. Duncan’s lease for the
28                                                        (continued...)

                                       2
 1        Ms. Duncan initially leased the Kingbird Drive Property to
 2   Jan Krajniak and his wife from January 2014 through January 2015.
 3   Ms. Duncan thereafter orally agreed to allow the Krajniaks to
 4   stay in the property until November 2017.
 5   B.   Bankruptcy filing and meeting of creditors
 6        On November 23, 2015, Ms. Duncan filed her chapter 7
 7   bankruptcy petition.   On that date, she had been residing at the
 8   Market Street Rental for nearly one year and eleven months.    She
 9   claimed a $150,000 exemption on the Kingbird Drive Property under
10   Arizona Revised Statutes section 33-1101(A).
11        Ms. Duncan attended a § 341(a) meeting of creditors on
12   December 29, 2015.   When the Trustee asked her about her claimed
13   homestead exemption and her intentions regarding the Kingbird
14   Drive Property, she testified that she could not afford to keep
15   the property and intended to sell it:
16             HEARING OFFICER: Okay. And what is the status of
          [the Kingbird Drive Property]?
17
               THE WITNESS: It’s currently rental. I have tried
18        to – I’m going to sell it. I have renters in there
          right now. So, I want to get rid of it, because I’m
19        not going to be able to afford it for myself and two
          kids. My salary’s not going to cut it.
20
               . . .
21
               HEARING OFFICER: Are you intending to make any
22        more mortgage payments or are you going to let it get –
23             THE WITNESS: Yeah.   Yeah, because I want to just
          get this done.
24
               . . .
25
26        2
           (...continued)
27   Market Street Rental continued through January 9, 2017. The
     bankruptcy court found that she intended to extend her current
28   lease when it expired.

                                      3
 1             HEARING OFFICER: You have it listed at all to try
          and sell it?
 2
               MR. BROWN: We were waiting until you decided if
 3        you were going to abandon it or not.
 4   (Emphases added.)
 5   C.   The Trustee’s objection to homestead exemption
 6        On January 27, 2016, the Trustee filed a Motion to Extend
 7   Exemption Deadline.    He represented that he was attempting to
 8   reach a settlement with Ms. Duncan regarding her claimed
 9   homestead exemption and requested an extension of the objection
10   deadline to March 15.
11        On February 5 - over a month after the meeting of creditors
12   and before the bankruptcy court ruled on the motion - the Trustee
13   filed an objection to the claimed homestead exemption
14   (“Objection”).   The bankruptcy court subsequently granted the
15   motion to extend the deadline.
16        In his Objection, the Trustee argued that the Arizona
17   homestead exemption is only applicable to property “in which the
18   person resides.”    Ms. Duncan had not resided at the Kingbird
19   Drive Property since late 2013 or early 2014, and she leased the
20   property to another person in January 2014.    He also stated that
21   “the debtor testified that she has no intention of returning to
22   the property.    Rather, she plans to sell the property or, as she
23   puts it, ‘I want to get rid of it.’    She further admitted she
24   cannot afford to keep the property.”
25        In response, Ms. Duncan contended that she had a valid
26   homestead exemption at the time she filed her bankruptcy petition
27   because she had resided at the Kingbird Drive Property from 2006
28   through January 2014.    She argued that, although she was not then

                                       4
 1   residing at the Kingbird Drive Property, she did not abandon the
 2   homestead and did not intend to sell the property.   She pointed
 3   to her driver’s license and voter registration, which listed the
 4   Kingbird Drive Property as her address, as well as the fact that
 5   she had obtained an order in May 2015 preventing her ex-husband
 6   from claiming any interest in the Kingbird Drive Property.
 7        In March 2016, prior to the hearing on the Trustee’s
 8   Objection, Ms. Duncan obtained a new modification of the mortgage
 9   loan.   The modification fixed the interest rate at four percent,
10   extended the amortization period to 2056, and set the monthly
11   payments at $2,016.44.
12        After an initial hearing, the court set an evidentiary
13   hearing and ordered the parties to file a joint pretrial
14   statement.   The parties stipulated to certain facts, including
15   that “[t]he trustee filed a timely objection to the exemption
16   claimed by the Debtor in the Kingbird property . . . .”
17        At the evidentiary hearing, Ms. Duncan testified that she
18   had been residing continuously at the Market Street Rental since
19   January 10, 2014 and intended to renew the lease for another year
20   beginning January 2017.   She also testified that Mr. Krajniak had
21   been living continuously at the Kingbird Drive Property since
22   January 2014.   She admitted that she listed her home address on
23   her 2014 and 2015 tax returns as the Market Street Rental and
24   reported the Kingbird Drive Property as a rental property.
25        The Trustee then asked Ms. Duncan about her statements
26   concerning the Kingbird Drive Property at the meeting of
27   creditors:
28        Q. So you said you want to get rid of [the Kingbird

                                      5
 1        Drive Property]?
 2        A. Yes.
 3        Q. And that was what you were planning to do at the
          time?
 4
          A. Yes.
 5
          Q. And that’s what you were planning to do when you
 6        filed the bankruptcy case, was get rid of the house?
 7        A. And if you see the last line, it said my salary’s
          not going to cut it.
 8
          Q. So you needed to get rid of the house?
 9
          A. Things have changed since then.
10
          Q. Okay. But I’m talking about when the bankruptcy was
11        filed and what you told the Trustee at the creditors’
          meeting?
12
          A. At that point in time, yes.
13
14   Ms. Duncan also agreed with the Trustee that, “[o]nce the trustee
15   decided not to abandon the property, then the Debtor changed her
16   mind about getting rid of it.”
17        The bankruptcy court took the matter under advisement and
18   entered a detailed ruling sustaining the Trustee’s Objection.     It
19   first held that Ms. Duncan established her homestead at the
20   Kingbird Drive Property by residing there from 2006 through
21   January 2014.
22        The critical question was whether Ms. Duncan had abandoned
23   her homestead interest.   The court held that the mere fact that
24   Ms. Duncan moved from the Kingbird Drive Property and rented it
25   to Mr. Krajniak did not establish that she had permanently
26   removed from the property.   Nevertheless, the court found that
27   the Trustee had established that Ms. Duncan had a clear intent to
28   permanently remove from the Kingbird Drive Property: Ms. Duncan

                                      6
 1   had testified at the meeting of creditors that “she could not
 2   afford the Kingbird Property, that she wanted to get rid of the
 3   property and that she intended to sell it.”     The court found that
 4   she changed her mind only when she obtained a loan modification
 5   in March 2016.
 6        Regarding Ms. Duncan’s intention on the petition date, the
 7   court found:
 8             The Debtor’s testimony that she changed her mind
          regarding the sale of the property after the March 2016
 9        loan modification reinforces that her prior intention,
          expressed at the first meeting of creditors, which
10        [sic] was to sell the Kingbird Property. The loan
          modification, and the self-admitted change in the
11        Debtor’s desire to sell the property, occurred more
          than three months after the Petition Date. The
12        Debtor’s testimony at the first meeting of creditors
          that she intended to sell the property was more close
13        in time to the Petition Date and is, therefore, more
          instructive as to the Debtor’s intent on that date.
14
15   Ms. Duncan timely filed her notice of appeal.
16                                JURISDICTION
17        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
18   §§ 1334 and 157(b)(2)(B).    We have jurisdiction under 28 U.S.C.
19   § 158.
20                                   ISSUES
21        (1) Whether the bankruptcy court erred in sustaining the
22   Trustee’s Objection to Ms. Duncan’s homestead exemption based on
23   Ms. Duncan’s intention to remove permanently from the Kingbird
24   Drive Property on the petition date.
25        (2) Whether the Objection was untimely.
26                             STANDARDS OF REVIEW
27        A debtor’s right to claim an exemption is a question of law
28   that we review de novo.    Similarly, we review de novo the

                                        7
 1   bankruptcy court’s interpretation of state exemption laws.     Diaz
 2   v. Kosmala (In re Diaz), 547 B.R. 329, 333 (9th Cir. BAP 2016).
 3   De novo review requires that we consider a matter anew, as if no
 4   decision had been rendered previously.   United States v.
 5   Silverman, 861 F.2d 571, 576 (9th Cir. 1988).
 6        With regard to claimed exemptions, “the issue of a debtor’s
 7   intent is a question of fact to be reviewed under the clearly
 8   erroneous standard.”   Kelley v. Locke (In re Kelley), 300 B.R.
9   11, 16 (9th Cir. BAP 2003) (citing Coughlin v. Cataldo
10   (In re Cataldo), 224 B.R. 426, 428–29 (9th Cir. BAP 1998)).    “To
11   be clearly erroneous, a decision must strike us as more than just
12   maybe or probably wrong; it must . . . strike us as wrong with
13   the force of a five-week-old, unrefrigerated dead fish.”    Papio
14   Keno Club, Inc. v. City of Papillion (In re Papio Keno Club,
15   Inc.), 262 F.3d 725, 729 (8th Cir. 2001) (quoting Parts & Elec.
16   Motors, Inc. v. Sterling Elec., Inc., 866 F.2d 228, 233 (7th Cir.
17   1988)); see Anderson v. City of Bessemer City, 470 U.S. 564, 573
18   (1985) (A factual finding is clearly erroneous if, after
19   examining the evidence, the reviewing court “is left with the
20   definite and firm conviction that a mistake has been
21   committed.”).   The bankruptcy court’s choice among multiple
22   plausible views of the evidence cannot be clear error.   United
23   States v. Elliott, 322 F.3d 710, 714 (9th Cir. 2003).
24                               DISCUSSION
25   A.   The bankruptcy court did not clearly err in determining that
          Ms. Duncan intended to remove permanently from the Kingbird
26        Drive Property.
27        Ms. Duncan argues that the Trustee failed to establish that
28   she had a clear intent to abandon her homestead at the time she

                                      8
 1   filed her bankruptcy petition.   We disagree.   The bankruptcy
 2   court’s factual determination of Ms. Duncan’s intention on the
 3   date of her bankruptcy filing was not clearly erroneous.
 4        1.    Abandonment of homestead in Arizona requires a clear
                intent of a permanent removal.
 5
 6        Our inquiry begins with the relevant statutes.    Arizona has
 7   opted out of the federal bankruptcy exemption scheme, so we must
 8   examine and apply Arizona law.   Ford v. Konnoff (In re Konnoff),
 9   356 B.R. 201, 204 (9th Cir. BAP 2006).
10        Section 33-1101 of the Arizona Revised Statutes provides a
11   homestead exemption.   It states, in relevant part:
12        A. Any person the age of eighteen or over, married or
          single, who resides within the state may hold as a
13        homestead exempt from attachment, execution and forced
          sale, not exceeding one hundred fifty thousand dollars
14        in value, any one of the following:
15              1. The person’s interest in real property in one
                compact body upon which exists a dwelling house in
16              which the person resides.
17              . . .
18        C. The homestead exemption, not exceeding the value
          provided for in subsection A, automatically attaches to
19        the person’s interest in identifiable cash proceeds
          from the voluntary or involuntary sale of the property.
20        The homestead exemption in identifiable cash proceeds
          continues for eighteen months after the date of the
21        sale of the property or until the person establishes a
          new homestead with the proceeds, whichever period is
22        shorter. Only one homestead exemption at a time may be
          held by a person under this section.
23
24   Ariz. Rev. Stat. § 33-1101.
25        The exemption statute is liberally construed and does not
26   necessarily require physical presence on a day-to-day basis.
27   Garcia v. Garcia (In re Garcia), 168 B.R. 403, 408 (D. Ariz.
28   1994).    A “temporary absence” will not defeat a homestead claim,

                                       9
 1   but the debtor must intend that the home be her residence.      Id.
 2          Once a homestead has been established, section 33-1104
 3   provides for abandonment under certain circumstances:
 4          A. A homestead may be abandoned by any of the
            following:
 5
                 1. A declaration of abandonment or waiver.
 6
                 2. A transfer of the homestead property by deed of
 7               conveyance or contract for conveyance.
 8               3. A permanent removal of the claimant from the
                 residence or the state. A claimant may remove
 9               from the homestead for up to two years without an
                 abandonment or a waiver of the exemption.
10
11   Ariz. Rev. Stat. § 33-1104.
12          We discussed the application of these two statutes in
13   Calderon v. Lang (In re Calderon), 507 B.R. 724 (9th Cir. BAP
14   2014), which presented a similar factual situation.      In that
15   case, the debtor filed for chapter 7 bankruptcy and claimed his
16   former residence as exempt.    At the time the debtor filed for
17   bankruptcy, he had lived away from the property for a little more
18   than a year and had rented the property to third-party tenants
19   who had exercised their option to extend the lease through a
20   second year.    Id. at 726.
21          The trustee objected to the homestead exemption, arguing
22   that the debtor had abandoned the property.    However, the debtor
23   claimed that he had moved out only temporarily to reduce his
24   housing expenses and intended to return to the residence.      Id. at
25   727.
26          The court held an evidentiary hearing and sustained the
27   trustee’s objection.    The trustee’s evidence tended to show that
28   the debtor owned the residence but was not living there and had

                                      10
 1   rented out the residence.     The trustee conceded that the debtor
 2   had expressed a generalized intent “to move back into [the
 3   residence] at some point.”     Id. at 728.   The court held that the
 4   totality of the evidence demonstrated that the debtor was not
 5   living at the residence “for the better part of the last two
 6   years” and, after moving out, he had been using the residence as
 7   an income-producing property.     Id.   The court stated that the
 8   debtor’s “vague” intent to return to the residence was not
 9   sufficient to sustain the homestead exemption under
10   section 33-1101(A).   Id.
11        On appeal, we remanded to the bankruptcy court on the issue
12   of the debtor’s intent.     We stated that the appeal hinged on
13   section 33-1104(A)(3) and the debtor’s intent to “permanently”
14   remove from the property:
15             So stated, the usual meaning of the word
          “permanent” introduces an element of intent into the
16        statutory inquiry. This focus on intent for purposes
          of determining whether debtors have permanently
17        abandoned their homestead is consistent with the
          consideration of intent for purposes of determining
18        debtors’ “residence” under Arizona’s homestead
          exemption laws.
19
20   Id. at 731 (citations omitted).
21        Construing the two sentences of section 33-1104(A)(3), we
22   summarized the meaning of that section:
23        On the petition date, if the debtor has been living
          elsewhere for less than two years, only evidence of a
24        clear intent of permanent removal will suffice to
          permit the bankruptcy court to find that the debtor has
25        abandoned his homestead exemption under Arizona law.
          On the other hand, on the petition date, if the debtor
26        has been living elsewhere for two years or more, then
          the debtor is presumed to intend for the removal to be
27        permanent, and only evidence of a clear intent for the
          removal to be temporary will overcome that presumption.
28

                                       11
 1   Id. at 732 (emphasis added).   We held that the bankruptcy court
 2   had misapplied the law by requiring the debtor, who had been
 3   removed for less than two years, to prove that he had more than a
 4   “vague intent” to return to the residence.    Id. at 733.   Because
 5   the record as to the debtor’s intent was poorly developed, we
 6   remanded for the bankruptcy court to determine whether to reopen
 7   the evidence or to apply the correct law to the established
 8   facts.
 9        2.    The bankruptcy court properly evaluated the evidence to
                discern Ms. Duncan’s intent at the time she filed the
10              bankruptcy petition.
11        In the present case, the bankruptcy court followed the
12   correct legal standard that we outlined in Calderon.    There is no
13   dispute, and the court found, that Ms. Duncan had established her
14   homestead in the Kingbird Drive Property by virtue of having
15   resided there from 2006 through January 2014.    The question
16   becomes whether she intended to permanently remove from the
17   property and therefore abandoned her homestead interest.
18        As we stated in Calderon, “[o]n the petition date, if the
19   debtor has been living elsewhere for less than two years, only
20   evidence of a clear intent of permanent removal will suffice to
21   permit the bankruptcy court to find that the debtor has abandoned
22   his homestead exemption under Arizona law.”    Id. at 732 (emphases
23   added).3   There is no dispute that Ms. Duncan had removed from
24
25        3
            Ms. Duncan argued to the bankruptcy court that Calderon is
26   on all fours with her case. While Calderon is instructive for
     laying out the statutory framework of a debtor’s abandonment of a
27   homestead and its underlying facts are strikingly similar, its
     procedural posture is distinguishable from the present case. In
28                                                      (continued...)

                                     12
 1   the Kingbird Drive Property in January 2014 and filed her
 2   petition on November 23, 2015 – less than two years after she
 3   moved out of the property.       Therefore, the Trustee had the burden
 4   of proving that Ms. Duncan clearly intended on the petition date
 5   to abandon the homestead permanently.
 6          The bankruptcy court received testimony from Ms. Duncan
 7   regarding her intent as to the disposition of the Kingbird Drive
 8   Property.       It found that, as of the petition date, Ms. Duncan had
 9   a clear intent of permanent removal from the property because she
10   could not afford to keep the property and intended to “get rid of
11   it.”       She only changed her intention to sell the property when
12   she was able to modify her mortgage loan in March 2016.       We must
13   defer to the bankruptcy court’s findings as to a debtor’s intent
14   unless we are left with a firm conviction that the bankruptcy
15   court committed a mistake.       All of these findings are supported
16   by the record, and the bankruptcy court did not clearly err.
17          Ms. Duncan argues that the bankruptcy court erred in relying
18   on her testimony at the meeting of creditors to determine her
19   intent a month earlier, when she filed her bankruptcy petition.
20   She is correct that exemptions are determined as of the petition
21   date.       See Wolfe v. Jacobson (In re Jacobson), 676 F.3d 1193,
22
23
            3
           (...continued)
24   that case, the bankruptcy court received only the slightest
     evidence regarding the debtor’s intent: the trustee’s hearsay
25   testimony. Thus, we remanded for the court to decide whether to
26   take further evidence. Conversely, in the present case, the
     evidentiary hearing focused almost exclusively on Ms. Duncan’s
27   intent to remove from the Kingbird Drive Property, and Ms. Duncan
     herself testified. The bankruptcy court had ample evidence with
28   which to make a finding of Ms. Duncan’s intent.

                                         13
 1   1199 (9th Cir. 2012) (“Under the so-called ‘snapshot’ rule,
 2   bankruptcy exemptions are fixed at the time of the bankruptcy
 3   petition.”).    But the bankruptcy court properly concluded that
 4   Ms. Duncan’s testimony at the meeting of creditors was the best
 5   evidence of her intention at the time she filed the petition a
 6   month earlier.4   Ms. Duncan does not offer any authority on
 7   appeal that the bankruptcy court could not rely on her testimony
 8   at the meeting of creditors.    Rather, she asks us to look at
 9   favorable facts in the years leading up to the petition and
10   following the March 2016 loan modification and to ignore all
11   evidence to the contrary.    We decline to take such a selective
12   view of the evidence.
13        Ms. Duncan further contends that the bankruptcy court erred
14   in relying on her treatment of the Kingbird Drive Property as a
15   rental property as evidence of her intent.    But the court did not
16   consider this factor in isolation, nor did it conclude that a
17   rental property always loses the homestead exemption; the court
18   merely found that she treated the Kingbird Drive Property as a
19   rental property and the Market Street Rental as her primary
20   residence.
21        Ms. Duncan argues that the bankruptcy court misunderstood
22   the effect of the March 2016 loan modification, which allegedly
23   “resolved the issue of the intended sale raised at the 341
24   meeting.”    But the bankruptcy court found that the March 2016
25
          4
26          Ms. Duncan does not dispute her testimony at the meeting
     of creditors, but implies that she would have testified that her
27   intent a month earlier was different. But the Trustee allowed
     her to clarify her intent, and she did not offer a different
28   answer or explanation at the evidentiary hearing.

                                      14
 1   loan modification only kept her monthly payments at their current
 2   amount (rather than increasing with the variable interest rate),
 3   even though she had testified that she could still not afford the
 4   payments at the time.    The court also found that she admitted
 5   that she changed her mind about selling the Kingbird Drive
 6   Property only after the March 2016 loan modification, indicating
 7   that she had previously (including on the petition date) intended
 8   to abandon the property.    Although it may have become financially
 9   possible for Ms. Duncan to retain the Kingbird Drive Property in
10   March 2016, the bankruptcy court was correct to focus on her
11   intent on the petition date.
12        She also argues that the bankruptcy court erred by not
13   addressing her homestead exemption in the proceeds from the sale
14   of the Kingbird Drive Property under section 33-1101(C).    But the
15   only relevant question is whether Ms. Duncan intended to return
16   to her property and keep it as a homestead.    The bankruptcy court
17   found that, as of the petition date, she did not have such
18   intent, so she had abandoned the homestead exemption and she
19   would not be able to thereafter claim the exemption on the sale
20   proceeds in any event.
21        She contends that the court did not consider all of the
22   evidence of her intent to keep the Kingbird Drive Property.    But
23   the bankruptcy court was not required to explicitly address the
24   significance of every single piece of evidence.5
25
          5
26          For example, Ms. Duncan argues that her intent to return
     to the Kingbird Drive Property is evidenced by her efforts to
27   refinance the property; by her defense of her interest in the
     property against her ex-husband; and by her desire to keep her
28                                                      (continued...)

                                      15
 1   B.   The Trustee’s Objection was timely.
 2        Ms. Duncan asserts that the Trustee’s Objection was both
 3   tardy and premature.   She argues that the Trustee did not file
 4   his Objection within thirty days of the December 29 meeting of
 5   creditors or obtain an extension of time before filing; in this
 6   respect, his February 5 Objection was untimely.    The court ruled
 7   on the motion to extend time on February 25, but the Trustee had
 8   already filed his Objection; in this respect, she argues that his
 9   Objection was premature.
10        This contention is frivolous.    Ms. Duncan stipulated before
11   the bankruptcy court that the “[t]he trustee filed a timely
12   objection to the exemption claimed by the Debtor in the Kingbird
13   property . . . .”   She cannot now argue on appeal that the
14   Objection was untimely.
15        Ms. Duncan admits that she did not raise this argument
16   below.   The court so noted the lack of an objection when ruling
17   on the request for an extension.     Nor did Ms. Duncan take issue
18   with the Trustee’s timeliness in her response to the Objection.
19   We will not consider issues raised for the first time on appeal.
20   See Yamada v. Nobel Biocare Holding AG, 825 F.3d 536, 543 (9th
21   Cir. 2016).   Even if she had not stipulated, she has waived the
22   timeliness argument.
23        Even if we were to consider this issue, it is meritless.
24   The bankruptcy court extended the deadline to file an objection
25
26        5
           (...continued)
27   children in the same school district. The bankruptcy court’s
     weighing of this evidence along with all of the other evidence
28   was not clearly erroneous.

                                     16
 1   to the homestead exemption to March 15, 2016.    The Trustee had
 2   filed the Objection on February 5, which was well before the
 3   court’s deadline.   She provides no authority or analysis to
 4   support her contention that the court needed to specify that its
 5   order retroactively covered the Objection.   It was thus timely.
 6        Further, she argues that the court’s order “did not provide
 7   for an approval . . . for cause.”    But the Trustee explained that
 8   an extension was necessary because he was working toward reaching
 9   a settlement with Ms. Duncan, and the court specifically found
10   “[g]ood cause appearing.”
11        Accordingly, the Trustee’s Objection was neither tardy nor
12   premature, and Ms. Duncan’s argument to the contrary is
13   frivolous.
14                               CONCLUSION
15        The bankruptcy court did not err in sustaining the Trustee’s
16   Objection to Ms. Duncan’s homestead exemption.    Accordingly, we
17   AFFIRM.
18
19
20
21
22
23
24
25
26
27
28

                                     17